COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Dionysios Spiro Kosmetatos v. The State of Texas

Appellate case number:     01-15-00094-CR and 01-15-00095-CR

Trial court case number: 1414418 and 1449194

Trial court:               338th District Court Harris County

        On October 22, 2015, appellant, Dionysios Spiro Kosmetatos, filed his Brief for the
Appellant in these appeals. On October 23, 2015, appellant filed a motion to file an amended
Brief for the Appellant with an amended brief. The motion is granted. The amended Brief for
the Appellant, received on October 23, 2015, is filed in these appeals on October 23, 2015.

       Appellant also has filed a motion to strike the Brief for the Appellant filed on October 22,
2015. The motion is dismissed as moot.

        Appellee’s brief, if any, is due to be filed in this Court no later than 30 days after the date
of this order. TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually        Acting for the Court

Date: November 5, 2015




                                                  1